DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 26-29, 31-34, and 44-55 are pending.
Priority
3.	Acknowledgement is made of applicant's claimed domestic priority to US Provisional Application 62/374,547 filed 08/12/2016.
Information Disclosure Statement
4.	The IDS filed on 02/07/2019 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
5.	The Drawings filed on 02/07/2019 are acknowledged and accepted by the examiner.
Specification
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  In the instant case, paragraph 0134, 0222, 0226, 0229 and 0231 of the disclosure as filed contain embedded hyperlinks.
Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 26-29, 31-34, and 44-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 26 (claims 27-29, 31-34, and 44-45 dependent therefrom), the phrase “trait of interest” is indefinite because it is unclear what the metes and bounds of the phrase of which patent protection is sought is intended to be encompassed by the claims.  Furthermore, the phrase “trait of interest” is relative because what one considers to be a trait of interest could be different from what another considers to be a train of interest.  It is suggested that applicants’ clarify the meaning of the claims.
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
A.	Written Description
10.	Claims 26-29, 31-34, and 44-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	In this case, the specification discloses an actual reduction to practice of the following species of programmable endonucleases capable of producing one or more ds-breaks in a TCR coding sequence as encompassed by the claims (i.e. CRISPR type nucleases for targeted modification of TCR genes).  Other than these species there are no other drawings or structural formulas disclosed of nucleases as encompassed by the claims.  There is no prior-art or disclosed teaching regarding which type of endonuclease would be capable of integrating exogenous DNA into a genome and/or modifying the coding region of a TCR protein.  It is noted that endonuclease is the generic term of an enzyme capable of cleaving within a nucleotide sequence and encompasses a wide variety of enzymes of structure and function.  The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which nuclease would be capable of use in the methods as claimed.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of a polypeptide that can have endonuclease activity, there is no general knowledge in the art about endonuclease activity that general similarity of structure confers the activity of targeting a specific sequence in a TCR protein coding region. Accordingly, one of skill in the art would not accept the disclosure of CRISPR endonucleases as being representative of other endonucleases capable of use in the methods as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of protein chemistry, fails to satisfy the written description requirement of 35 U.S.C. 112(a).
B.	Scope of Enablement
s 26-29, 31-34, and 44-55 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for engineering a T cell receptor protein by introducing a CRISPR endonuclease into human lymphoblastic cells, does not reasonably provide enablement for all endonucleases as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims: Claims 26-29, 31-34, and 44-55 are drawn to a method for engineering a T cell receptor (TCR) protein comprising a trait of interest, the method comprising:  introducing into human lymphoblastic cells a programmable endonuclease and one or more DNA binding molecules that targets nucleotide sequences in a TCR protein coding sequence, thereby producing one or more double-strand breaks (ds-breaks) in the TCR protein 
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the structure of the claimed endonucleases capable of use in the methods as claimed is unlimited.  Targeted DNA binding and modification of nucleotide sequences to generate libraries of mutant proteins using CRISPR enzymes was known in the prior art in view of Zhang et al. (US Patent Application Publication 2016/0272965 A1; examiner cited).
Generation of mutant TCR libraries to identity variants with improved affinity for MHC peptides was known in the prior art in view of Smith et al. (WO 2014/018863 A1; examiner cited).
The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a 
	 (F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses a single working example of endonucleases capable of use in methods for engineering a T cell receptor protein, i.e. CRISPR enzymes for targeting modification of a T cell receptor protein coding sequence.  Other than these working examples, the specification fails to disclose any other working examples of endonucleases as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to endonucleases that maintain the desired activity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 26-29, 31-34, 44-45, and 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; examiner cited) in view of Smith et al. (WO 2014/018863 A1; examiner cited).
14.	Claims 26-29, 31-34, 44-45, and 49-52 a method for engineering a T cell receptor (TCR) protein comprising a trait of interest, the method comprising:  introducing into human lymphoblastic cells a programmable endonuclease and one or more DNA binding molecules that targets nucleotide sequences in a TCR protein coding sequence, thereby producing one or more double-strand breaks (ds-breaks) in the TCR protein coding sequence, which ds-breaks are repaired by DNA repair pathways of the human lymphoblastic cells, whereby human lymphoblastic cells comprising a DNA library comprising mutated TCR protein coding sequences are produced; and screening the library for cells that express the engineered TCR protein comprising a mutated TCR protein coding sequence comprising the trait of interest.  
15.	With respect to claim 26, Zhang et al. methods for generating libraries of proteins comprising a trait of interest comprising introducing into Jurkat cells a programmable CRISPR-Cas endonuclease and one or more gRNA sequences that target a nucleotide sequence in a protein coding sequence, thereby producing one or more ds-breaks in the protein coding 
	With respect to claim 27, Zhang et al. teach the method wherein the human lymphoblastic cells comprise Jurkat cells [see paragraph 0235].
	With respect to claim 31, Zhang et al. teach the method wherein the DNA binding molecule comprises a guide polynucleotide and the programmable endonuclease comprises a Cas9 endonuclease [see Abstract; paragraphs 0021-0027; 0235; 0242].
	With respect to claim 32, Zhang et al. teach the method wherein the Jurkat cells constitutively expression the Cas9 endonuclease [see paragraphs 0173; 0235; 0288].
	With respect to claim 33, Zhang et al. teach the method wherein the introducing comprises introducing a complex comprising the Cas9 endonuclease and the guide polynucleotide into the Jurkat cells [see Abstract; paragraphs 0021-0027; 0235; 0242].
	With respect to claim 34, Zhang et al. teach the method wherein the DNA binding molecule comprises a single guide RNA [see paragraphs 0021-0027].
	With respect to claim 44, Zhang et al. teach the method wherein the DNA binding molecule and the programmable endonuclease comprise a CRISPR-Cas system [see Abstract; paragraphs 0021-0027; 0145; 0235; 0242].
	With respect to claim 45, Zhang et al. teach the method wherein the Cas9 endonuclease comprises a Streptococcus pyogenes Cas9 endonuclease [see paragraph 0071].

	With respect to claim 50, Zhang et al. teach the method wherein the DNA binding molecule and the programmable endonuclease comprise a CRISPR-Cas system [see Abstract; paragraphs 0021-0027; 0145; 0235; 0242].
	With respect to claim 52, Zhang et al. teach the method wherein the DNA binding molecule comprises a guide polynucleotide and the programmable endonuclease comprises a Cas9 endonuclease [see Abstract; paragraphs 0021-0027; 0235; 0242].
	However, Zhang et al. does not teach the method of claim 1, wherein the protein coding sequence is a TCR protein; the method of claim 28, wherein the TCR protein coding sequence comprises a TCR and/or TCR chain; the method of claim 29, wherein the DNA binding molecules target a complementary determining region of the TCR protein coding sequence selected from the group consisting of a complementary determining region 1 (CDR1), a complementary determining region 2 (CDR2), a complementary determining region 3 (CDR3), and combinations thereof; and the method of claim 50, wherein the DNA binding molecules target a complementary determining region of the TCR protein coding sequence selected from the group consisting of a complementary determining region 1 (CDR1), a complementary determining region 2 (CDR2), a complementary determining region 3 (CDR3), and combinations thereof.
	Smith et al. teach methods for using model T cell receptors as scaffolds for engineering of novel specificities with de novo binding to a specific peptide-MCH product can be isolated by  and TCR coding sequence wherein the target region is a CDR1, CDR2 and/or CDR3 to generate a population of mutant library and selecting of the library TCR mutants with specific peptide MHC using a directed evolution and display methodology [see Abstract; paragraphs 0010-0012].  Smith et al. teach that this need addresses the need for production of TCRs that work against structurally very different antigens [see paragraph 0009].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zhang et al. and Smith et al. to develop a method for engineering TCR proteins comprising a trait of interest because Zhang et al. teach methods for CRISPR-Cas targeting in functional genomic screens that simplify methodology and accelerate the ability to catalog and map genetic factors associated with diverse range of biological functions.  Smith et al. teach methods using model T cell receptors as scaffolds for engineering of novel specificities with de novo binding to a specific peptide-MCH product can be isolated by mutagenizing a T cell receptor protein comprising a TCR and TCR coding sequence wherein the target region is a CDR1, CDR2 and/or CDR3 to generate a population of mutant library and selecting of the library TCR mutants with specific peptide MHC using a directed evolution and display methodology.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Zhang et al. and Smith et al. because Zhang et al. acknowledges this methodology simplifies functional genomics and Smith et al. acknowledges the need for production of TCRs that work against structurally very different antigens.  prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
16.	Claims 46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; examiner cited) in view of Smith et al. (WO 2014/018863 A1; examiner cited) as applied to claims 26-29, 31-34, 44-45, and 49-52 above and further in view of Zetsche et al. (Cell, 2015; examiner cited).
17.	The relevant teachings of Zhang et al. and Smith et al. as applied to claims 26-29, 31-34, 44-45, and 49-52 are set forth above.
	However, the combination of Zhang et al. and Smith et al. do not teach the method wherein the programmable endonuclease comprises a Cpf1 endonuclease.
	Zetsche et al. teach the characterization of Cpf1 CRISPR effector that is a sgRNA endonuclease lacking tracrRNA and it utilizes T-rich PAM cleaving DNA via a staggered DNA ds-break [see Abstract].  Zetsche et al. teach that the Cpf1 processes crRNA arrays independent of tracrRNA, which could simplify the design and delivery of genome editing tools [see p. 764, column 2].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zhang et al., Smith et al. and Zetsche et al. according to the teachings of Zetsche et al. to substitute the Cas enzyme of Zhang et al. with the Cpf1 of Zetsche et al. because Zhang et al. and Smith et al. teach methods for generating mutant TCR libraries using Cas enzymes.  Zetsche et al. teach that Cpf1 processes crRNA arrays independent of tracrRNA, which could simplify the design and delivery of genome editing tools.  One of ordinary skill in the art desiring to further simplify genomic editing prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
18.	Claims 47-48 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; examiner cited) in view of Smith et al. (WO 2014/018863 A1; examiner cited) as applied to claims 26-29, 31-34, 44-45, and 49-52 above and further in view of Brouns et al. (WO 2013/09244 A1; examiner cited).
19.	The relevant teachings of Zhang et al. and Smith et al. as applied to claims 26-29, 31-34, 44-45, and 49-52 are set forth above.
	However, the combination of Zhang et al. and Smith et al. do not teach the method of claims 47 and 54, wherein the programmable endonuclease comprises a programmable endonuclease comprises a Class I Type I multiprotein complex and the method of claims 48 and 55, wherein the Class I Type I multiprotein complex comprises a Cascade complex.
	Brouns et al. teach a Type I multiprotein Cascade complex combined with an RNA molecule to produce a ribonucleoprotein complex that can be used as genetic engineering tools for precise cutting of nucleic acids in homologous recombination, non-homologous end joining, gene modification, gene integration, mutation repair or for their visualization, transcriptional activation or repression [see Abstract; p. 1-7].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
20.	Status of the claims:
	Claims 26-29, 31-34, and 44-55 are pending.
	Claims 26-29, 31-34, and 44-55 are rejected.
	No claims are in condition for an allowance.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656